Citation Nr: 1550957	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for malignant melanoma to include lymph node metastasis due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971, to include service in the Republic of Vietnam from September 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To provide the Veteran with a VA examination. 

The Veteran contends his malignant melanoma to include lymph node metastasis was due to Agent Orange exposure during his service in Vietnam.  The Veteran filed his claim in June 2012.  In June 2013, the RO denied entitlement to service connection for malignant melanoma stating that this condition was not related to service or a presumptive disability associated with exposure to herbicide agents.  The Veteran appealed.  In his March 2014 Form 9, he pointed out that his twin brother had not served in Vietnam and had not been diagnosed with melanoma.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.
Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Malignant melanoma to include lymph node metastasis is not on the list of diseases that VA has found are associated with exposure to Agent Orange.  However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the medical evidence of record demonstrates that the Veteran has a current diagnosis of malignant melanoma to include lymph node metastasis.  Private treatment records indicate that the Veteran was diagnosed with stage III melanoma in May 2012.  In addition, VA verified that the Veteran served in the Republic of Vietnam from September 1969 to August 1970.  There is no affirmative evidence in the record to establish that the Veteran was not exposed to herbicides during service.  His exposure to herbicide agents, such as Agent Orange, is therefore conceded.  See 38 C.F.R. § 3.307(a)(6)(iii)  (2015).  

In this case, the Veteran has not been afforded a VA examination that addresses the nature and etiology of his malignant melanoma to include lymph node metastasis.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Given the conceded exposure to herbicides in service and the questionable etiology of the Veteran's diagnosed malignant melanoma, the Board finds that an examination should be scheduled and an opinion as to direct service connection for the Veteran's malignant melanoma to include lymph node metastasis based on exposure to Agent Orange should be obtained on remand. 

Notably, in his March 2014 Form 9, the Veteran mentioned that his VA doctor and Oncology doctor would write letters to the VA on his behalf.  However, these letters do not appear to be in the claims file.  The Veteran is encouraged to provide any evidence which may support his claim on remand.  

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file. 

2. Schedule the Veteran for a VA examination with an appropriate specialist to address the etiology of the Veteran's current malignant melanoma to include lymph node metastasis.  The claims folder and any pertinent electronic records on Virtual VA and VBMS must be made available to the examiner.  

After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current malignant melanoma to include lymph node metastasis is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange, as it is the result of some other cause or factor.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3. After the examination has been conducted, the RO should review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


